Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 1 of 30 - Page ID#: 255



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON

 CIVIL ACTION NO. 2:20-CV-0015 (WOB-CJS)

 TARA BLESSING, ET AL.                                            PLAINTIFFS,

 VS.

 CABLE NEWS NETWORK, INC.,                                         DEFENDANT.

                             *** *** *** *** ***

 CIVIL ACTION NO. 2:20-CV-0017 (WOB-CJS)

 TARA BLESSING, ET AL.                                            PLAINTIFFS,

 VS.

 NBCUniversal Media, LLC,                                          DEFENDANT.

                             *** *** *** *** ***

 CIVIL ACTION NO. 2:20-CV-0018 (WOB-CJS)

 TARA BLESSING, ET AL.                                            PLAINTIFFS,

 VS.

 WP COMPANY LLC,
 D/B/A THE WASHINGTON POST                                         DEFENDANT.

                             *** *** *** *** ***

                        MEMORANDUM OPINION AND ORDER

       Before this Court are motions to dismiss by the Cable Network

 News, Inc. (“CNN”), NBCUniversal Media, LLC (“NBC”), and WP Company

 LLC (“The Post”). The Court has carefully reviewed the motions and

 concludes that oral argument is unnecessary. It therefore issues

 the following Memorandum Opinion and Order.


                                        1
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 2 of 30 - Page ID#: 256



                     Factual and Procedural Background

       Twelve students from Covington Catholic High School (“CCH”)

 brought this action in response to publications by CNN, NBC, and

 The Post concerning events that transpired at the Lincoln Memorial.

 The following facts of this case are well documented.1

       Plaintiffs      were     present       at    the   Lincoln    Memorial     in

 Washington, D.C. on January 18, 2019, where they participated in

 the   annual    “March   for    Life”.   On       that   date,   Plaintiffs    were

 purportedly involved in an incident that began with an encounter

 with the Black Hebrew Israelites and ended with a faceoff between

 Native American Nathan Phillips and CCH student Nicholas Sandmann.

 This led to numerous publications by several news outlets.

       In response to these publications, Plaintiffs sued CNN, NBC,

 and The Post. Plaintiffs seek to incorporate by reference portions

 of Sandmann’s complaints against CNN, NBC, and The Post. See Cov.

 Civil Action No. 2:19-cv-19, Sandmann v. WP Company LLC; Cov. Civil

 Action No. 2:19-cv-31, Sandmann v. Cable News Network, Inc.; Cov.

 Civil Action No. 2:19-cv-56, Sandmann v. NBCUniversal Media, LLC.




 1 See Cov. Civil Action No. 2:19-cv-19-WOB-CJS, Sandmann v. WP Company LLC
 (settled); Cov. Civil Action No. 2:19-cv-31-WOB-CJS, Sandmann v. Cable News
 Network, Inc. (settled); Cov. Civil Action No. 2:19-cv-23-WOB-CJS, Sandmann v.
 The New York Times Company (MTD denied); Cov. Civil Action No. 2:19-cv-56-WOB-
 CJS, Sandmann v. NBCUniversal Media, LLC (MTD granted in part and denied in
 part); Cov. Civil Action No. 2:20-cv-24-WOB-CJS, Sandmann v. CBS News, Inc. et
 al (MTD denied); Cov. Civil Action No. 2:20-cv-25-WOB-CJS, Sandmann v. ABC News,
 Inc. et al (MTD denied); 2:20-cv-26-WOB-CJS, Sandmann v. Gannett Co., Inc. (MTD
 pending); 2:20-cv-27-WOB-CJS, Sandmann v. Rolling Stone, LLC et al (MTD denied).

                                          2
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 3 of 30 - Page ID#: 257



       In their suit against CNN and its alleged agent Bakari

 Sellers, Plaintiffs allege the following seven causes of action:

 civil    harassment    pursuant      to   KRS     §       525.070;   civil   harassing

 communications      pursuant    to    KRS     §   525.080;       civil    threatening

 pursuant to KRS § 508.080; civil menacing pursuant to KRS §

 508.050; defamation; invasion of privacy; and aiding and abetting.

 Plaintiffs assert only defamation, invasion of privacy, and aiding

 and abetting claims against NBC and The Post.

       On October 7, 2020, this Court granted Sellers’ motion to

 dismiss Plaintiffs’ claims for lack of personal jurisdiction. CNN,

 NBC, and The Post now file separate motions to dismiss for failure

 to state a claim pursuant to Federal Rule of Civil Procedure

 12(b)(6), arguing the Plaintiffs fail to state a claim upon which

 relief can be granted.

                              Standard of Review

       When the Court decides a motion brought under Federal Rule of

 Civil Procedure 12(b)(6), the plaintiffs’ complaint is construed

 in a light most favorable to them and the allegations are accepted

 as true. The Court must determine whether the plaintiff pled

 “enough facts to state a claim to relief that is plausible on its

 face” and not merely conceivable. Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 570 (2007). Facial plausibility arises when the

 complaint’s     factual   content     allows          a    reasonable    inference   of

 defendant’s liability. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009).

                                           3
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 4 of 30 - Page ID#: 258



 If “the well-pleaded facts do not permit the court to infer more

 than the mere possibility of misconduct,” then the complaint has

 failed to show the plaintiff is entitled to relief. Id. at 679

 (citing FED. R. CIV. P. 8(a)(2)).

                                    Analysis

 A.    CNN, NBC, and The Post’s Motions to Dismiss Must be Granted
       Concerning the Common Law Causes of Action

       Plaintiffs seek first to hold CNN, NBC, and The Post liable

 for common law claims of defamation, invasion of privacy, and

 aiding and abetting. Because Plaintiffs’ common law memoranda in

 opposition      are   practically      identical    on    this    point,    the

 defendants’ motions to dismiss are consolidated below to provide

 a concise, judicially efficient, and consistent ruling. Blessing

 et al v. Cable Network News, Inc, Cov. Civil Action No. 2:20-cv-

 15 (Doc. 26); Blessing et al v. NBCUniversal Media, LLC, 2:20-cv-

 17 (Doc. 13); and Blessing et al v. WP Company LLC, 2:20-cv-18

 (Doc. 21).

       1. Defamation

              a. Prior Opinions Concerning Incorporated Publications

       Plaintiffs allege CNN, NBC, and The Post defamed them through

 various publications, which they incorporate by reference from

 Sandmann’s respective complaints. (Doc. 1 at ¶¶ 8, 12-13 (CNN));




                                        4
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 5 of 30 - Page ID#: 259



 (Doc. 1 at ¶¶ 8-10 (NBC)); (Doc. 1 at ¶¶ 8-10 (The Post)). Below

 is a summary of the incorporated statements:2

       1. Sandmann v. WP Company LLC, d/b/a The Washington Post, Cov.
          Civil Action No. 2:19-cv-19: (Doc. 47 at 30-36, Nos. 1, 2,
          3, 5, 8, 9, 10-12, 14, 16, 22, 23-24, 26, 29-30, 32-33);

       2. Sandmann v. Cable News Network, Inc., Cov. Civil Action
          No. 2:19-cv-31: (Doc. 31-10 at Nos. 1, 4, 6, 8, 10-20, 22,
          24-36, 38-39, 41-46, and 49-53); and

       3. Sandmann v. NBCUniversal Media, LLC, Cov. Civil Action No.
          2:19-cv-56: (Doc. 42-1 at Nos. 1, 2, 3, 5, 8, 9-16, 18-19,
          21-24, 26-27, 29, 30-37, 41-45, and 48).

       As an initial matter, Plaintiffs concede that this Court

 dismissed     most   statements     incorporated     by   reference    in   the

 Sandmann Opinions against CNN, NBC, and The Post.3 For reasons

 outlined in separate Opinions, this Court permitted Sandmann to

 proceed on the following statements:

       1. Sandmann v. WP Company LLC, d/b/a The Washington Post, Cov.
          Civil Action No. 2:19-cv-19: (Doc. 64 at 2) (dismissing
          all statements, except statements 10, 11, and 33, to the
          extent that these statements claim Sandmann “blocked”
          Nathan Phillips and “would not allow him to retreat.”).

       2. Sandmann v. Cable News Network, Inc., Cov. Civil Action
          No. 2:19-cv-31: (Doc. 43 at 2) (dismissing all statements,
          except statements 24, 33, 49, and 51, to the extent that
          the statements concern Phillips’ allegation that he was
          blocked by Sandmann and not permitted to retreat).

       3. Sandmann v. NBCUniversal Media, LLC, Cov. Civil Action No.
          2:19-cv-56: (Doc. 43 at 3) (dismissing all statements,
          except paragraphs 402(c), 457(d), 457(e), 500(f), and
          549(c) of Sandmann’s First Amended Complaint, as it relates

 2 The numbers correspond to the relevant charts concerning the publications.
 3 See Blessing et al v. NBCUniversal Media, LLC, Cov. Civil Action No. 2:20-cv-
 17, (Doc. 17) (after partially granting Sandmann’s motion to reconsider, this
 Court allowed only three statements to proceed against The Post, four statements
 against CNN, and five statements against NBC).

                                        5
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 6 of 30 - Page ID#: 260



            to statements that Sandmann “blocked” Phillips or did not
            allow him to retreat).

 In all three cases, this             Court explained that the remaining

 statements in Sandmann’s complaints failed as a matter of law

 because the statements: (1) were not of and concerning any specific

 individual; (2) were not capable of a defamatory meaning; and (3)

 were non-actionable opinions.

       Plaintiffs     do       not   articulate       why    dismissal    of   these

 statements are incorrect or inconsistent in the instant matter.

 They instead preserve the issue for appeal. Therefore, this Court

 sees no need to revisit             its conclusions, and all statements

 dismissed in Sandmann’s cases are likewise dismissed for the same

 reasons. The following analysis thus considers only whether the

 remaining twelve statements create plausible defamation claims.

              b. Analysis on Remaining Statements

       In    Kentucky,     a   cognizable     claim    for   defamation    requires

 plaintiffs to prove the following elements:

       (a)    A false and defamatory statement concerning another;
       (b)    An unprivileged publication to a third party;
       (c)    Fault amounting at least to negligence on the part of
              the publisher; and
       (d)    Either actionability of the statement irrespective of
              special harm or the existence of special harm caused by
              the publication.

 Toler v. Süd-Chemie, Inc., 458 S.W.3d 276, 282 (Ky. 2014) (internal

 footnote omitted) (quoting RESTATEMENT (SECOND)              OF   TORTS § 558) (Am.




                                          6
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 7 of 30 - Page ID#: 261



 Law Inst. 1977)). Below are the remaining statements published by

 CNN, NBC, and The Post:

 CNN’s Statements:4

                     (1)   Statement Number 24, Paragraph 12.17               of
                           Plaintiffs’ Appendix to the complaint:

       “What the young man was doing was blocking my escape. I
       wanted to leave. I was thinking, ‘How do I get myself
       out of this? I wanted to get away from it,’ Phillips
       said.”

       “Phillips     has   said   the   teen   [Sandmann]   blocked    his
       escape.”

       Asked if he should have walked away, Phillips said he
       tried but couldn’t. ‘I was blocked,’ he said.

                     (2)   Statement 33, Paragraph 12.26 of Plaintiffs’
                           Appendix to the complaint:

       CNN question: “The young man that was standing in front
       of you, what was he doing and what was he trying to do
       as you were playing the drum. Were you fearful? Were you
       trying to leave?”

       Phillips Answer: “. . . I had realized where I’m at and
       what I was doing, and I realized there was other people
       with me and I didn’t want them to get hurt because there
       was 100-plus of these young men who were well-fed and
       healthy and strong and ready to do harm to somebody. And
       they just wanted that point of ‘This is it’ and spring.
       If this young man thought that he was [at] that point
       and what I was trying to do, I realized where I was at.
       I needed an out. I needed to escape. I needed to get
       away. I needed to retreat somehow, but the only way I
       could retreat at that moment, is what I see, is just to
       go forward, and when I started going forward and that
       mass groups of people started separating and moving
       aside to allow me to move out of the way or to proceed,
       this young fellow put himself in front of me and wouldn’t
       move. If I took another step, I would be putting my

 4 Sandmann v. Cable News Network, Inc., Cov. Civil Action No. 2:19-cv-31: (Doc.
 43 at 2) (citing Doc. 31-10 (CNN’s chart of challenged statements filed with
 its MTD)).

                                         7
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 8 of 30 - Page ID#: 262



       person into his presence, into his space and I would’ve
       touched him and that would’ve been the thing that the
       group of people would’ve needed to spring on me. Because
       if I would’ve reached out with my drum or with my hands
       and touched him, that would’ve given them – I did that.
       I struck out, and that’s not what I was doing. The song
       I was singing, the reason for it, was to bring unity and
       to bring love and compassion back into our minds and our
       beings as men and as protector of what is right . . ..”

       (emphasis added).

                     (3)   Statement 49, Paragraph 12.38 of Plaintiffs’
                           Appendix to the complaint:

       “Phillips said the students surrounded him, and Sandmann
       blocked his path to the Lincoln Memorial steps. He heard
       some students chant, ‘Build the wall,’ he said.”

                     (4)   Statement 51, Paragraph 12.40 of Plaintiffs’
                           Appendix to the complaint:

       “Phillips, on the other hand, told CNN this week he felt
       hatred coming from the young people in the crowd. When
       asked about Nick standing in front of him, Phillips told
       CNN he was trying to retreat and the only way he could
       do so was to go forward. ‘When I started going forward
       and that mass group of people started separating and
       moving aside to allow me to move out of the way or to
       proceed, this young fellow put himself in front of me
       and wouldn’t move,’ Phillips said.”

 NBC’s Statements:5

                     (1)   Paragraph   402(c),   Paragraph   10.13            of
                           Plaintiffs’ Appendix to the complaint:

       “Phillips’ account has been interpreted differently. On
       Saturday, he told The Washington Post ‘he felt
       threatened by the teens and that they swarmed around
       him.’ When he tried to leave, ‘that guy in the hat
       wouldn’t let him retreat.’ But he’s also told The Detroit
       Free Press that he decided to intervene between the
       students and the other group, calling it the moment he
       put himself ‘between beast and prey.’”
 5 Sandmann v. NBCUniversal Media, LLC, Cov. Civil Action No. 2:19-cv-56: (Doc.
 43 at 3) (citing Doc. 23 (Sandmann’s first amended complaint)).

                                        8
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 9 of 30 - Page ID#: 263



                     (2)   Paragraph   457(d),   Paragraph   10.20            of
                           Plaintiffs’ Appendix to the complaint:

       (Guthrie) “He [Nicholas] said yes, he thinks now he
       should have walked away. Do you think, sir, you should
       have walked away?”

       (Phillips) “That’s what I was trying to do. I was trying
       to walk away. There was a spot, there was a place where
       I could take my peoples because we were surrounded. We
       couldn’t go right. We couldn’t go left, back. And then,
       I was still in prayer, still singing, and then I was
       looking past the crowd and I took that first step and
       that crowd backed up. I took a second step and that crowd
       started scattering or breaking apart there. And I took
       a third part [sic] and I actually seen a space, a clear
       space, and I said that’s the spot, and we started going
       that way. And from somewhere, from a clear space, a
       person was there (gesturing).”

                     (3)   Paragraph   457(e),   Paragraph   10.20            of
                           Plaintiffs’ Appendix to the complaint:

       (Guthrie) “You feel you were blocked?”

       (Phillips) “Oh, I was blocked.”

                     (4)   Paragraph   500(f),   Paragraph   10.20            of
                           Plaintiffs’ Appendix to the complaint:

       “In an interview with the Washington Post, Phillips said
       he felt threatened by the teens. ‘It was getting ugly,
       and I was thinking: ‘I’ve got to find myself an exit out
       of this situation and finish my song at the Lincoln
       Memorial,’ he said. ‘I started going that way, and that
       guy in the hat stood in my way and we were at an impasse.
       He just blocked my way and wouldn’t allow me to
       retreat.’”

                     (5)   Paragraph   549(c),   Paragraph   10.20            of
                           Plaintiffs’ Appendix to the complaint:

       “’That mass of young men surrounded me and the folks
       that were with me,’ Phillips said, adding that when [sic]
       he did find a clearing to walk through, but suddenly in
       the ‘clear space, a person was there.’ ‘I was blocked,’
       Phillips said.”

                                        9
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 10 of 30 - Page ID#: 264



  The Post’s Statements:6

                      (1)    Statement 10, Paragraph 9.7 of Plaintiffs’
                             Appendix to the complaint:

         “[T]hat guy in the hat stood in my way and we were at an
         impasse. He just blocked by way and wouldn’t allow me to
         retreat.”

                      (2)    Statement 11, Paragraph 9.8 of Plaintiffs’
                             Appendix to the complaint:

         “[A] teen, shown smirking at him in the video, was
         blocking him from moving.”

                      (3)    Statement 33, Paragraph 9.19 of Plaintiffs’
                             Appendix to the complaint:

         “[T]hat guy in the hat stood in my way and we were at an
         impasse. He just blocked my way and wouldn’t allow me to
         retreat.”

  “Of and Concerning” Analysis:

         “When the defamatory statement does not name the defamed

  person, that person must prove that the article refers to himself.”

  E. W. Scripps Co. v. Cholmondelay, 569 S.W.2d 700, 702 (Ky. Ct.

  App. 1978). The question here is whether Plaintiffs have shown

  that    despite   not     being   named    in   the   articles,   defendants’

  statements were “of and concerning” them. In short, they have not.

         The first element of a defamation claim requires that the

  challenged statements be “about” or “concerning” the allegedly

  defamed party. Stringer v. Wal-Mart Stores-Inc., 151 S.W.3d 781,



  6 Sandmann v. WP Company LLC, d/b/a The Washington Post, Cov. Civil Action No.
  2:19-cv-19: (Doc. 64 at 2 (this Court’s Order granting Sandmann’s motion to
  reconsider concerning three statements)) (citing Doc. 47 at 30-36 (this Court’s
  chart of the challenged statements alleged to be defamatory)).

                                        10
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 11 of 30 - Page ID#: 265



  793 (Ky. 2004); see also Rosenblatt v. Baer, 383 U.S. 75, 81

  (1966). Plaintiffs “need not be specifically identified in the

  defamatory matter itself so long as it was so reasonably understood

  by plaintiffs ‘friends and acquaintances . . . familiar with the

  incident.’” Stringer, 151 S.W.3d at 794 (quoting Cholmondelay, 569

  S.W.2d   at   702).   But   this   rule    is   limited   by   the   principle,

  memorialized in the Restatement,7 that “where defamatory statements

  are made against an aggregate body of persons, an individual member

  not specifically imputed or designated cannot maintain an action.”

  See, e.g., Louisville Times v. Stivers, 68 S.W.2d 411, 412 (Ky.

  1934) (citations omitted).

        Here, unlike Sandmann’s claims based statements Phillips made

  explicitly about Sandmann blocking him, Plaintiffs were among a

  larger group of students on the Lincoln Memorial steps that were

  never named. This means Plaintiffs “must be able to show [they

  are] the one[s] . . . the article is directed” at. Stivers, 68

  S.W.2d at 412. “As the size of the group increases, it becomes

  more and more difficult for the plaintiff to show he was the one

  at whom the article was directed[.]” Id.




  7 Rest. 2d § 564A cmt. a (“no action lies for the publication of defamatory
  words concerning a large group or class of persons” and “no individual member
  of the group can recover for such broad and general defamation.”); id. at cmt.
  c (“the assertion that one man out of a group of 25 has stolen an automobile
  may not sufficiently defame any member of the group, while the statement that
  all but one of a group of 25 are thieves may cast a reflection upon each of
  them”).

                                        11
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 12 of 30 - Page ID#: 266



        Plaintiffs do not contest this rule but argue instead that

  the statements are reasonably discernable to be “of and concerning”

  them because there are only eleven students suing.8 This argument

  is without merit. If plaintiffs were able to arbitrarily carve out

  subgroups    of   the    larger     group    mentioned   in    the    challenged

  publication, then the group liability doctrine would cease to

  exist. See e.g., Loftus v. Nazari, 21 F.Supp.3d 849, 854 (E.D. Ky.

  2014)   (a   single     plaintiff    physician      could     not    support   her

  defamation claim based on “remarks about the medical profession”

  because “a member of a class has no claim against someone defaming

  the class as a whole”).

        Alternatively, Plaintiffs argue that the article was “of and

  concerning” them because some of the Plaintiffs were readily

  identified from pictures and hyperlinks placed on the internet.

  This argument is also misguided.

        First, Plaintiffs do not identify any articles, hyperlinks,

  or photographs used by the defendants to narrow the subgroup down

  to these twelve Plaintiffs. Second, even if some or all the

  Plaintiffs were pictured, Plaintiffs have not shown that they were

  the subject of the story, unlike Sandmann when he was pictured in

  front of Phillips. Simply put, these allegations do not enable the

  Court   to   reasonably     infer     that    the   articles     were    “of   and


  8 This appears to be a typographical error by Plaintiffs, as there are twelve
  named plaintiffs, and none have sought dismissal or been terminated from this
  case.

                                         12
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 13 of 30 - Page ID#: 267



  concerning” the twelve named Plaintiffs. See e.g., Learning Care

  Grp., Inc. v. Armetta, 2014 WL 12651264, at *14 (D. Conn. Sept.

  30, 2014). Nevertheless, while their arguments are unfounded, the

  statements made in the articles must be examined to determine if

  the named plaintiffs can be discerned.

                       (1)    Statements published by CNN

        Of the four statements made by CNN, only statements 33, 49,

  and 51 discuss the student body beyond Sandmann. Statement 33 says

  Phillips “realized where [he was] at and what [he] was doing, and

  [he] realized there was other people with [him] and [he] didn’t

  want them to get hurt because there was 100-plus of these young

  men who were well-fed and healthy and strong and ready to do harm

  to somebody.” (emphasis added). Statement 49 says “the students

  surrounded” Phillips. Statement 51 says Phillips “told CNN this

  week he felt hatred coming from the young people in the crowd.”

        As   courts    have    found   with   many   such    statements,     these

  statements are not actionable because the statements are about

  groups or classes in the aggregate. See Stivers, 68 S.W.2d at 412

  (holding    that    plaintiff’s      defamation    claim   should   have   been

  dismissed because the statement that the “Stivers clan” had been

  involved in “fist fights and gun battles” was toward a group or

  class and not actionable as a matter of law); Kentucky Fried

  Chicken, Inc. v. Sanders, 563 S.W.2d 8, 9 (Ky. 1978) (affirming

  dismissal    of     defamation    complaint   where    newspaper    published

                                         13
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 14 of 30 - Page ID#: 268



  derogatory statement about KFC’s gravy because there was “nothing

  in the present article which identified” or made “direct reference

  to” plaintiff’s particular restaurant);             O’Brien v. Williamson

  Daily News, 735 F.Supp. 218, 220 (E.D. Ky. 1990) (dismissing

  defamation claims of teachers not identified in an article that

  mentioned “teachers having affairs with students” because the

  article referred to “no identifiable group member and does not

  impugn the reputation of any specific member”)9, aff’d, 931 F.2d

  893 (6th Cir. 1991). Therefore, because “the words used contain no

  reflection upon any particular individual, no averment can make

  them defamatory.” Sanders, 563 S.W.2d at 9.

        Moreover, even assuming arguendo that the statements could be

  construed    as   about   any   of   the   Plaintiffs,   none   of   them   are

  actionable for other reasons. First, Phillips’ description of the

  crowd as “well-fed and healthy and strong and ready to do harm to

  somebody” (Statement 33) and stating “he felt hatred coming from

  the young people in the crowd” (Statement 51) are nonactionable

  expressions of opinion because they are “inherently subjective”

  and not provably false. Seaton v. TripAdvisor LLC, 728 F.3d 592,

  598-601 (6th Cir. 2013). Second, other statements such as people

  in the crowd chanting “build that wall” (Statement 49), is a



  9 In this case, Judge Forester adopted the report and recommendation of Judge
  (then Magistrate Judge) Hood, holding that statements concerning a group of
  more than 25 persons were not “of and concerning” any of them. Here, Phillips
  stated that the group of students was approximately 100.

                                        14
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 15 of 30 - Page ID#: 269



  mainstream    political     expression     that   is   not   actionable.   See

  Sandmann v. WP Co. LLC, 401 F.Supp.3d 781, 795 (E.D. Ky. July 26,

  2019). Third, the “blocking” statements Plaintiffs incorporate

  actually acknowledge that people near Sandmann “started separating

  and moving aside to allow [Phillips] to move out of the way or to

  proceed” (Statements 33, 51). Therefore, these defamatory claims

  fail against CNN.

                      (2)   Statements published by NBC

        Of the five paragraphs about which this Court permitted

  Sandmann to proceed to discovery, only paragraphs 402(c), 457(d),

  500(f), and 549(c) discuss the group of CCH students.

        Paragraph 402(c) says Phillips “felt threatened by the teens

  and that they swarmed around him” and he “told The Detroit Free

  Press that he decided to intervene between the students and the

  other group, calling it the moment he put himself ‘between beast

  and prey.’”

        Paragraph 457(d) says Phillips “was looking past the crowd

  and [he] took that first step and that crowd backed up. [Phillips]

  took a second step and that crowd started scattering or breaking

  apart there. And [he] took a third [step] and [he] actually seen

  a space, clear space, and [he] said that’s the spot, and we started

  going that way. And from somewhere, from a clear space, a person

  was there (gesturing).”



                                        15
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 16 of 30 - Page ID#: 270



        Paragraph 500(f) says “Phillips said he felt threatened by

  the teens. ‘It was getting ugly, and I was thinking: ‘I’ve got to

  find myself an exit out of this situation and finish my song at

  the Lincoln Memorial[.]” Finally, paragraph 549(c) says “[t]hat

  mass of young men surrounded me and the folks that were with me .

  . . [and] when [sic] he did find a clearing to walk through . . .

  suddenly in the ‘clear space a person was there.’” (emphasis

  added).

        Here again, these statements are not actionable because the

  statements are about groups or classes in the aggregate, as in

  Stivers, Sanders, and O’Brien. Moreover, even if the statements

  were “of and concerning” Plaintiffs, the statements in paragraph

  402(c) about feeling “threatened”, “swarmed”, and feeling like he

  was “between beast and prey” are nonactionable expressions of

  opinion because they are “inherently subjective” and not provably

  false. This applies equally to the statements in paragraphs 500(f)

  and 549(c). Finally, the blocking statement in paragraph 457(d)

  acknowledges that the crowd separated when Phillips began walking

  through it. Therefore, the defamatory claims fail against NBC.

                      (3)   Statements published by The Post

        Finally, the remaining three statements are clearly not “of

  and concerning” Plaintiffs because they only refer to Sandmann:

        •   “[T]hat guy in the hat stood in my way and we were at
            an impasse. He just blocked my way and wouldn’t allow
            me to retreat,” (Statement 10);

                                        16
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 17 of 30 - Page ID#: 271




        •   “[A] teen, shown smirking at him in the video, was
            blocking him from moving.” (Statement 11); and

        •   “[T]hat guy in the hat stood in my way and we were at
            an impasse. He just blocked my way and wouldn’t allow
            me to retreat.” (Statement 33).

  Therefore, Plaintiffs’ defamatory claims against The Post fail.

        In sum, Plaintiffs have not stated a facially plausible claim

  of defamation against CNN, NBC, or the Post. Therefore, this claim

  will be dismissed with prejudice.

        2. Invasion of Privacy

        Plaintiffs allege that CNN, NBC, and The Post “intentionally

  intruded upon the solitude or seclusion of the Plaintiffs in their

  private affairs or concerns, including within the privacy and

  sanctity of their homes and their schools (CCH), in a manner that

  would be highly offensive to a reasonable person.”

        The   Kentucky    Supreme    Court   has   adopted    the    Restatement

  (Second) of Torts’ principles for the tort of invasion of privacy.

  McCall v. Courier-Journal and Louisville Times Co., 623 S.W.2d

  882, 887 (Ky. 1981) (quoting RESTATEMENT (SECOND)            OF   TORTS § 652A

  (1976)) (stating that the right of privacy is invaded by : “(a) an

  unreasonable intrusion upon the seclusion of another . . ..; or

  (b) appropriation of the other’s name or likeness . . ..; or (c)

  unreasonable publicity given to the other’s private life . . ..;

  or (d) publicity that unreasonably places the other in a false

  light before the public”). “Each form of invasion of privacy

                                        17
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 18 of 30 - Page ID#: 272



  includes different elements.” K.K. by and through J.K v. Clark

  County Bd. Of Educ., 2020 WL 734473, at *10 (E.D. Ky. Feb. 13,

  2020) (citations omitted).

        While Plaintiffs’ complaints seem to allege an invasion of

  privacy    through     an    unreasonable    intrusion     upon    seclusion,

  Plaintiffs argue that the defendants invaded their privacy by both

  unreasonably     intruding    upon   their   seclusion     and    unreasonably

  placing them in a false light before the public in a manner that

  would be highly offensives to a reasonable person. They argue both

  theories are properly pleaded in the language that the defendants

  “intruded upon the solitude or seclusion of the Plaintiffs” and

  did so “in a manner that would be highly offensive to a reasonable

  person.”

        First, it is improper for this Court to consider Plaintiffs’

  false light allegations because no facts were pled in Sandmann’s

  complaints or Plaintiffs complaints to suggest that the defendants

  placed Plaintiffs in a false light. See Assoc. Gen. Contractors of

  Cal., Inc. v. Cal State Council of Carpenters, 459 U.S. 519, 526

  (1983) (“As the case comes to us, we must assume that the Union

  can prove the facts alleged in its amended complaint. It is not,

  however, proper to assume that the Union can prove facts that it

  has not alleged”).

        Second, Plaintiffs do not contest that the recordings were

  made in public, at the National Mall, by third parties on their

                                        18
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 19 of 30 - Page ID#: 273



  private cellular devices. “[T]here can be no invasion of privacy

  where the plaintiff is engaging in conduct in a public place.”

  Armstrong v. NBC Universal Inc., 2012 WL 4098984, at *2 (W.D. Ky.

  Sept. 17, 2012) (citing Rest. 2d § 652B cmt. c); see also 1 Sack

  on Defamation § 16:6 (Intrusion tort “governs conduct such as

  breaking and entering, surreptitious surveillance, unauthorized

  physical presence, unauthorized photography, and the like . . .

  activities that do not actually intrude, such as the photographing

  or recording of events taking place outside a person’s home, do

  not ordinarily give rise to a cause of action, despite the upset

  that they may cause”). Here, Plaintiffs’ invasion of privacy claim

  fails because the events took place in public. Therefore, it will

  also be dismissed with prejudice.

        3. Aiding and Abetting

        Plaintiffs allege that CNN, NBC, and The Post “knowingly,

  recklessly negligently, and with legal malice aided and abetted

  the foreseeable, wrongful and tortious conduct of other persons

  against    the   Plaintiffs,       thereby   substantially    assisting    and

  encouraging such conduct.”

        Kentucky defines an aiding-and-abetting claim pursuant to the

  RESTATEMENT (SECOND)   OF   TORTS § 876. See Farmer v. City of Newport, 748

  S.W.2d 162 (Ky. Ct. App. 1988). To state a claim, Plaintiffs must

  show: (1) a violation of the law by the party allegedly aided and

  abetted; (2) the defendant’s knowledge of the violation; and (3)

                                          19
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 20 of 30 - Page ID#: 274



  the defendant’s conscious rendering of substantial assistance to

  the aided and abetted party to violate the law. Id.; see also

  Cowing v. Commare, 499 S.W.3d 291, 294 (Ky. Ct. App. 2016).

        This claim fails for multiple reasons. First, Plaintiffs did

  not identify a legally cognizable predicate tort committed by a

  third party that the defendants could have aided and abetted in.

  Cowing, 499 S.W.3d at 294 (concluding that before a defendant can

  be liable for aiding and abetting, the plaintiff must show a

  violation     of   the   law   by    the   principal     and   identify    the

  participant).

        Next, Plaintiffs are presumably alleging that the defendants

  aided and abetted in defaming and invading Plaintiffs’ privacy,

  but the Sixth Circuit has held that a plaintiff cannot prevail on

  this theory “without carrying the same . . . burden he must carry

  in a garden-variety defamation case.” Higgins v. Kentucky Sports

  Radio, LLC, 951 F.3d 728, 739 (6th Cir. 2020).

        Finally, beyond reporting the events of the day, it is unclear

  how the defendants substantially assisted an unidentified party to

  violate any law. Therefore, Plaintiffs fail to state a facially

  plausible claim for aiding and abetting against CNN, NBC, and The

  Post, and this claim will be dismissed with prejudice.




                                        20
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 21 of 30 - Page ID#: 275



  B.    CNN’s Motion to Dismiss Must be Granted as to the Statutory
        Causes of Action

        Next, Plaintiffs seek to use four of Kentucky’s “true threat”

  statutes to impute negligence against only CNN, based on a tweet

  about the CCH students by CNN’s alleged agent, Sellers. (Doc. 31

  at 11). Plaintiffs rely on Kentucky’s common law negligence per se

  statute,10 Ky. Rev. Stat. § 446.070, which provides “[a] person

  injured by the violation of any statute may recover from the

  offender such damages as he sustained by reason of the violation,

  although a penalty or forfeiture is imposed for such violation.”

  (Doc. 1 at ¶ 20) (emphasis added).

        Plaintiffs allege that “[a]t 7:09 a.m. on January 19, 2019,

  Defendant    CNN,   through    its   agent   analyst    Defendant     Sellers,

  harassed,    threatened,     and   menaced    the   Plaintiffs    stating    in

  reference to their involvement in the Lincoln Memorial incident,

  that Nicholas Sandmann was ‘a deplorable’ and that he and his

  fellow CCH students, including each of the Plaintiffs, deserved to

  ‘be punched in the face.’”11 (Doc. 1 at ¶ 9).




  10 A negligence per se claim is a negligence claim where a statutory standard
  of care is substituted for the common-law standard of care. Pile v. City of
  Brandenburg, 215 S.W.3d 36, 41 (Ky. 2005). While the language in Section 446.070
  is broad, Kentucky courts require plaintiffs to prove the following three
  elements: (1) that the underlying statute is criminal in nature without an
  inclusive civil remedy, (2) that the plaintiff is within the class of persons
  the statute is intended to protect, and (3) that the plaintiff’s injury is the
  type of injury the statute was designed to prevent. Hickey v. Gen. Elec. Co.,
  539 S.W.3d 19, 23-24 (Ky. 2018).
  11 The tweet, in full, reads as follows:

  “He is a deplorable. Some ppl can also be punched in the face.” (Doc. 25-3).

                                        21
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 22 of 30 - Page ID#: 276



        CNN and Sellers deny that Sellers is an employee, arguing

  instead that he is an independent contractor. (Doc. 25-2 at ¶ 11).

  Plaintiffs argue the factual determination between an independent

  contractor and an employee is for the jury, not the Court, to make.

  (Doc. 31 at 11-12).

        At this stage of the litigation, Plaintiffs are afforded all

  reasonable inferences and their allegations are accepted as true.

  Iqbal, 556 U.S. at 678; Hill v. Snyder, 878 F.3d 193, 203 (6th

  Cir. 2017). Therefore, given Plaintiffs’ allegation that Sellers

  is an agent of CNN and Sellers’ concession that he has contracted

  with CNN for several years to provide on-air appearances for CNN,

  the Court will accept Plaintiffs’ allegation as true, but still

  consider whether the allegations under the statutes are facially

  plausible.

        Plaintiffs concede that the only issue is whether Sellers’

  tweet that “Some [people] can also be punched in the face” falls

  under the purview of: (1) KRS § 525.070(1)(e) (Harassment); (2)

  KRS    §    525.080(1)(a)       (Harassing     Communications);        KRS    §

  508.080(1)(a) (Threatening); and (4) KRS ¶ 508.050 (Menacing).

  (Doc. 31 at 11). (Doc. 1 at ¶ 9).

        Not only does this statement not meet the elements required

  for the statutes, but even assuming the elements were met, the

  First Amendment protects such speech. See Brandenburg v. Ohio, 395

  U.S. 444, 447 (1969).

                                        22
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 23 of 30 - Page ID#: 277



        1. True Threat Statutes

        Plaintiffs do not plead sufficient facts to raise a reasonable

  inference that Sellers’ tweet falls under any of the true threat

  statutes.

        First, Plaintiffs allege that CNN “engaged in Harassment in

  violation of KRS § 525.070(1)(e) when, with intent to intimidate,

  harass, annoy, or alarm the Plaintiffs, they engaged in a course

  of conduct or repeatedly committed acts which alarmed or seriously

  annoyed the Plaintiffs, and which served no legitimate purpose.”

  (Doc. 1 at ¶ 22). This criminal statute provides that “[a] person

  is guilty of harassment when, with intent to intimidate, harass,

  annoy, or alarm another person, he or she: [e]ngages in a course

  of conduct or repeatedly commits acts which alarm or seriously

  annoy such other person and which serve no legitimate purpose[.]”

  Ky. Rev. Stat. § 525.070(1)(e).

        Here, there are no facts to suggest that Sellers engaged in

  a course of conduct or repeatedly committed acts beyond his one

  tweet. Plaintiffs’ allegations rest on a single tweet about an

  unidentified group of CCH students. Therefore, this claim fails.

        Second, Plaintiffs allege that CNN “engaged in Harassing

  Communications in violation of KRS § 525.080(1)(a) when, with

  intent to intimidate, harass, annoy, or alarm the Plaintiffs, they

  communicated with a person anonymously or otherwise, by telephone,

  telegraph,     mail,    or   other    form   of   electronic     or    written

                                        23
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 24 of 30 - Page ID#: 278



  communication in a manner which caused annoyance or alarm, and

  served no purpose of legitimate communication.” (Doc. 1 at ¶ 28).

  This criminal statute provides that “[a] person is guilty of

  harassing communications when, with intent to intimidate, harass,

  annoy, or alarm another person, he or she: [c]ommunicates with a

  person, anonymously or otherwise, by telephone, telegraph, mail,

  or any other form of electronic or written communication in a

  manner which causes annoyance or alarm and serves no purpose of

  legitimate communication[.]” Ky. Rev. Stat. § 525.080(1)(a).

        Here, Sellers’ tweet was not directed at any one person,

  besides Sandmann, when he posted it on the internet. His tweet was

  made as a general reference about Sandmann being a deplorable and

  suggests generally that some people can be punched in the face.

  Therefore, by placing this general statement on Twitter without

  directing it at any person, this claim fails to meet the elements

  of this statute.

        Third, Plaintiffs allege that CNN “engaged in Threatening in

  violation of KRS § 508.080(1)(a) when they threatened to commit

  any crime likely to result in death or serious physical injury to

  the Plaintiffs or likely to result in substantial damage to their

  property interest.” (Doc. 1 at ¶ 34). This criminal statute

  provides that “a person is guilty of terroristic threatening in

  the third degree when: [h]e threatens to commit any crime likely

  to result in death or serious physical injury to another person or

                                        24
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 25 of 30 - Page ID#: 279



  likely    to   result      in   substantial   property     damage   to   another

  person[.]” Ky. Rev. Stat. § 508.080(1)(a).

        Here, Plaintiffs do not allege that Sellers’ tweet was a call

  to action to find Plaintiffs and seriously injure them. Therefore,

  this claim fails because the statement was not something likely to

  result in death or serious physical injury or substantial property

  damage.

        Fourth, Plaintiffs allege that CNN “engaged in Menacing in

  violation      of    KRS   §508.050   when    it   intentionally    placed   the

  Plaintiffs      in    reasonable      apprehension    of   imminent      physical

  injury.” (Doc. 1 at ¶ 40). This criminal statute provides that

  “[a] person is guilty of menacing when he intentionally places

  another person in reasonable apprehension of imminent physical

  injury.” Ky. Rev. Stat. § 508.050(1).

        Here, Sellers’ statements were made on Twitter, not in person

  or in a manner which called for his followers to immediately locate

  and injure the named Plaintiffs. Therefore, this claim fails

  because Sellers’ tweet cannot be read to place Plaintiffs in

  “reasonable apprehension of imminent physical injury.”

        In sum, there is only one conclusion this Court can reach:

  Plaintiffs did not plead sufficient facts to show the statements

  were made about them in a manner to subject them to imminent harm.

  This is because, as described below, if CNN could be held liable

  for this single tweet, it would run afoul of the First Amendment.

                                          25
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 26 of 30 - Page ID#: 280



        2. First Amendment Protection

        Under the First Amendment to the United States Constitution,

  “Congress shall make no law . . . abridging the freedom of

  speech[.]” U.S. CONST. AMEND. I. This prohibition was eventually

  extended from the federal government to the States through the

  Fourteenth Amendment. Thornhill v. Alabama, 310 U.S. 88, 95 (1940).

  The Supreme Court has held that the First Amendment places a high

  value on the right of people to engage freely in the power of

  persuasion by engaging in discussions that might draw vastly

  opposing views. Meyer v. Grant, 486 U.S. 414, 421 (1988). This

  right, however, is not absolute. See Citizens for Tax Reform v.

  Deters, 518 F.3d 375 (6th Cir. 2008).

        In Brandenburg, the Supreme Court recognized “the principle

  that the constitutional guarantees of free speech and free press

  do not permit a State to forbid or proscribe advocacy of the use

  of force or of law violation except where such advocacy is directed

  to inciting or producing imminent lawless action and is likely to

  incite or produce such action.” 395 U.S. at 447. Under this test,

  “only speech that explicitly or implicitly encourages the imminent

  use of violence or lawless action is outside the protection of the

  First Amendment.” Nwanguma v. Trump, 903 F.3d 604, 609 (6th Cir.

  2018) (emphasis added). What this case law makes clear is even if

  Plaintiffs’ allegations could be deemed to state a plausible claim

  under Kentucky’s true threat statutes, the First Amendment does

                                        26
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 27 of 30 - Page ID#: 281



  not permit prosecution of the statement “[s]ome [people] can also

  be punched in the face.”

        The Supreme Court has made clear that “the mere tendency of

  speech to encourage unlawful acts” is not a “sufficient reason for

  banning it.” Ashcroft v. Free Speech Coal., 535 U.S. 234, 253

  (2002). To forfeit one’s constitutional protection, he or she must

  use inciteful speech that “specifically advocate[s]” for listeners

  to take unlawful action. Hess v. Indiana, 414 U.S. 105, 109 (1973).

        In Brandenburg, at a time before people could disseminate

  their opinions for everyone to see on the internet, the Supreme

  Court found that statements made by a KKK member on a farm at a

  rally in Hamilton, Ohio, where they asked a reporter and cameraman

  to attend to film the meeting, could not be punished under an Ohio

  criminal    statute      merely   because   the   defendant    advocated     for

  potential lawless action.12 395 U.S. at 445-47.

        Portions of the statements filmed were later broadcast on a

  local   station    and    national   network.     Id.   at   445.   During   the

  defendant’s speech, he said “[w]e’re not a revengent organization,

  but if our President, our Congress, our Supreme Court continues to

  suppress the white, Caucasian race, it’s possible that there might

  have to be some revengeance taken.” Id. at 446.




  12 Ohio’s statute prohibited anyone advocating for the propriety of a crime
  under any circumstances.

                                        27
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 28 of 30 - Page ID#: 282



        The Supreme Court found that because only KKK members and the

  reporters were present when the statements were made, the defendant

  could   not    be     held     criminally     liable    for   statements     merely

  advocating for violence if the violence is not likely to incite

  imminent illegal activity. Id. at 449.

        Like    the     speech    in   Brandenburg,      Sellers’   tweet    was   not

  specifically advocating for his followers to engage in imminent

  lawless      action    against       Sandmann,   Plaintiffs,      or   any    other

  classmates. While Sellers’ statement may be deemed harsh, there is

  “no evidence or rational inference from the import of the language,

  that his words were intended to produce, and likely to produce,

  imminent disorder, those words could not be punished by the State

  on the ground that they had a tendency to lead to violence.” Hess,

  414 U.S. at 109. “In other words, Hess teaches that the speaker’s

  intent to encourage violence (second factor) and the tendency of

  his statement to result in violence (third factor) are not enough

  to forfeit First Amendment protections unless the words used

  specifically advocate the use of violence, whether explicitly or

  implicitly (first factor).” Nwanguma, 903 F.3d at 611.

        The Sixth Circuit also considered the context of the whole

  record in Nwanguma, where the plaintiff alleged that President

  Donald Trump instructed a crowd at his rally to “get ‘em out of

  here”. Id. Like Nwanguma, the whole record at this point consists

  only of the complaint. Id. “And while we accept well-pled factual

                                           28
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 29 of 30 - Page ID#: 283



  allegations     as   true,   we   are    not    required    to   accept    legal

  conclusions masquerading as factual allegations.”                   Id.   (citing

  Twombly, 550 U.S. at 555). Concerning the context of the speech,

  the Supreme Court says a court’s examination must be focused on

  the “content, form, and context” of the speech, and an evaluation

  of “the circumstances of the speech, including what was said, where

  it was said, and how it was said.” Snyder v. Phelps, 562 U.S. 443,

  454 (2011).

        Sellers’ single tweet was posted in response to public events

  that occurred at the Lincoln Memorial. Notably, the words were

  directed to unidentified followers on Sellers’ Twitter account,

  some of which may not have been sympathetic to the students. But

  this does not mean Sellers’ tweet was intended to elicit an

  immediate     physical    response      to   locate   and    physically     harm

  Plaintiffs.

        In Snyder, the Supreme Court addressed offensive speech at a

  military funeral where protestors opposing homosexuality in the

  military picketed outside the funeral of a deceased Marine, making

  offensive statements about the deceased Marine. 562 U.S. at 454-

  55. Despite the derogatory statements made about the deceased in

  front of friends and family outside the funeral, the Court held

  the speech was protected under the First Amendment because the

  First   Amendment    requires     adequate     breathing    space   for   public

  debate, including insulting and outrageous speech. Id. at 458.

                                          29
Case: 2:20-cv-00015-WOB-CJS Doc #: 37 Filed: 12/23/20 Page: 30 of 30 - Page ID#: 284



        Here too, Sellers’ remarks do not fall under the “narrowly

  limited classes of speech” that fall outside the First Amendment’s

  protection. Hess, 414 U.S. at 107. Accordingly, Sellers’ speech is

  protected and not actionable against CNN under Kentucky’s true

  threat statutes.



        Thus,   having    reviewed    this   matter,   and   the   Court   being

  advised,

        IT IS ORDERED as follows:

     1. CNN motion to dismiss, (Doc. 26) be, and is hereby, GRANTED;

     2. NBC’s motion to dismiss, (Doc. 13) be, and is hereby, GRANTED;

     3. The Post’s motion to dismiss, (Doc 21) be, and is hereby,

        GRANTED; and

     4. A separate judgment shall enter concurrently herewith.

        This 23rd day of December 2020.




                                        30
